DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 3/15/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 10 and 23, the term “to a range of negative actual features of an average dentition corresponding to an average dental impression administered by an 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 23, the term “to a range of negative actual features of an average dentition corresponding to an average dental impression administered by an average user” is indefinite as it unclear what specifically would or would not correspond to an average impression, average dentition or an average user.  Specifically it is unclear what parameters would or would not be considered “average”, particularly in view of the lack of explanation in the original disclosure as explained above.  Further, 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grind Guard (“How to use your dental impression kit”. 2017) in view of Fisker et al (US 2009/0220916 A1) in view of Kuo et al (US 2009/0034811 A1).
Regarding claim 1, Grind Guard discloses a method for analyzing a dental impression (see page 1, section titled “IMPORTANT”), comprising, receiving, by a dental impression review computer system, a 2D image of a first dental impression administered by a user of the user’s teeth (e.g. emailing picture of impression; emailed photo being received to be reviewed on a computer system, in order to read the email, see page 1, “Important”; picture, taken by user at home and emailed is a 2D image); analyzing the 2D image of the first impression (“evaluate it”, see citations above) by analyzing negative actual features of a dentition corresponding to the first dental impression (e.g. negative cavities of patient’s teeth corresponding to impression); and providing feedback to the user based on the analysis (“offer tips for success”, see citations above).  Grind Guard additionally discloses wherein the 2D image of the first impression is a photograph (see citations above).  Grind Guard, however, does not teach wherein the analysis and the providing feedback is performed by the dental impression review computer system, and wherein the analysis is performed by mapping negative actual features of a dentition corresponding to the first dental impression and comparing the negative actual features to a negative expected feature of the dentition as required.
Fisker, however, teaches a computer method and computer system for automated, computer based image viewing/receipt, analysis and feedback generation regarding the quality and/presence of defects in a dental impression (e.g. negative actual features) based on a shape evaluation or geometrical measurements of multiple different types of images (see abstract, [0025]-[0027], [0048]-[0049], [0097]-[0098] and [01000]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Grind Guard to include Fisker’s teaching of automatic receipt/viewing, analysis and feedback generation by an impression review computer system based on shape evaluation or geometrical measurements of a dental impression (e.g. negative actual features), as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process.  Grind Guard/Fisker, as combined above, although suggesting evaluation of the impression negative actual features based on shape and size (see above), does not explicitly teach mapping features of a dentition corresponding to the first dental impression and comparing the features to a negative expected features of the dentition as required.  
Kuo et al, however, teaches a computer based method (computer executable instructions) for comparing and mapping image/scan data (actual features) of a dentition to a corresponding/expected feature of the dentition to determine abnormalities or discrepancies in the image/scan data (see abstract, [0026], [0030]-[0036], [0080]-[0087], [0090]-[0091]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the shape evaluation method of 
Regarding claims 6 and 7, Grind Guard discloses a dental impression review computer system (see page 1, section titled “IMPORTANT”), comprising a processor and memory coupled to the processor (inherently, in order for the computer to exist/function), the computer system receiving a 2D image of a first dental impression administered by a user of the user’s teeth (e.g. emailing picture of impression; emailed photo being received to be reviewed on a computer system, in order to read the email, see page 1, “Important”; picture, taken by user at home and emailed is a 2D image); 
Fisker, however, teaches a computer method and computer system for automated, computer based image viewing/receipt, analysis and feedback generation regarding the quality and/presence of defects in a dental impression (e.g. negative actual features) based on a shape evaluation or geometrical measurements of multiple different types of images (see abstract, [0025]-[0027], [0048]-[0049], [0097]-[0098] and [0100]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Grind Guard to include Fisker’s teaching of automatic receipt/viewing, analysis and feedback generation by an impression review computer system based on shape evaluation or geometrical measurements (e.g. negative actual features), as such modification would merely involve the automation of a previously manually performed activity, which has been held 
Kuo et al, however, teaches a computer based method (computer executable instructions) for comparing and mapping image/scan data of a dentition (actual features) to a corresponding/expected feature of the dentition to determine abnormalities or discrepancies in the image/scan data (see abstract, [0026], [0030]-[0036], [0080]-[0087], [0090]-[0091]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the shape evaluation method/system of Grind Guard/Fisker, as combined above, to include Kuo’s shape evaluation based on mapping and comparing image data to a corresponding/expected dentition, as combined above, as such modification would provide accurate, automatic and rapid identification of deficiencies and abnormalities of image data, and would merely involve the use of a known technique to improve a similar method in the same way and yielding predictable results.  It is noted that in the combined method/system above, Grind Guard/Fisker, first teaches evaluation/geometric measurement of negative actual features of an impression (Fisker), but is silent as to how it is evaluated.  However, Kuo, as combined above, teaches evaluating/mapping image data (actual features) to corresponding/expected actual features of the dentition (e.g. positive actual and expected features).  The Examiner maintains that should the teachings of mapping and comparing actual and expected features (see Kuo) be applied to the combination of 
Regarding claims 2 and 7, it is noted that the system/method of Grind Guard/Fisker/Kuo, as combined above, discloses all the features of the claimed invention, including wherein the 2D image of the first impression is a photograph (see Grind Guard, above), and taking a second impression administered by the user after providing the feedback to the user (see Grind Guard, above), but does not explicitly state sending/receiving a 2D image of the second impression to the dental impression review computer system as required.  However, it is noted that such steps are merely a duplication/repetition of the previously disclosed use of the impression review computer system, as combined above, for the reception, analysis, determination and feedback/message generation regarding the first impression, and as such, such modification would merely involve the application of a known technique to a known method ready for improvement to yield predictable results, which has been held to be within the skill of the ordinary artisan.  
Claims 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grind Guard in view of Fisker et al in view of Kuo et al, as combined above, in view of Smile Direct Club (“Impression Guide”, 2016; hereafter “SDC 2”).
Regarding the above claims, Grind Guard/Fisker/Kuo, as combined above, discloses all the features of the claimed invention, including wherein the feedback includes a suggestion for improving an impression technique of the user for taking a 
SDC 2, however, teaches a method and system for analyzing a dental impression comprising taking impressions by the user in the home or location not associated with a dental or orthodontic office (“bathroom”, page 4; “Mail ‘Em Back” page 18), and wherein the impressions are analyzed (see page 20) in real-time (less than 72 hours, see page 20; special definition provided at [0020] of instant disclosure of “real time” encompasses less than 72 hours) for specific deficiencies (see pages 7-9).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Grind Guard/Fisker/Kuo, as combined above, to include SDC 2’s analysis time frame of “real time” and at home impression taking, as such modification would ease of use and efficiency for the user and ensure timely processing and delivery of results.  
Claims 10-17, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Albert (“SmileCareClub Review”) in view of Grind Guard in view of Smile Direct Club (SDC 2) in view of Fisker et al in view of Kuo et al, in view of Rubbert et al (US 2001/0038705 A1), further in view of Azernikov et al (US 2018/0028294 A1), as best understood by the Examiner.
Regarding claims 10-17 and 20-22, as best understood by the Examiner, Albert discloses a method for analyzing a dental impression (see sections titled “minor hiccup” and “on the right track”), comprising: receiving an image of a first impression from a first user, the image of the first impression being of an impression administered by the first user (see section “on the right track”, “I sent them pictures” and “I did the impressions”); analyzing the image of the impression (see section “on the right track”, “they weren’t”) via negative actual features of a first dentition corresponding to the first dental impression (e.g. cavities formed in impression of first dentition); identifying a deficiency with the first impression based on the image analysis (see section “on the right track”, “they talked me through what was wrong”); and providing feedback based on the deficiency to the first user, the feedback indicating how the first user can administer a second impression to reduce the likelihood of the second impression including the deficiency (see section “on the right track”, “to help me correct it and make good ones”).  Albert additionally discloses receiving the second impression and determining that the second impression does not include the deficiency identified with the first (see section “on the right track”, “set up the FedEx pick up from my house” and section “almost there” stating that new tray was made, indicating that second impressions did not contain the deficiency; per claim 12); wherein at least one of the first or second 
Grind Guard, however, teaches an at home impression taking system and method, wherein quality of the impression is checked by emailing images of the impression from a mobile device associated with a first user (e.g. any computer/computing device used to send the email is interpreted to be a “mobile device” since it is mobile at least to some degree) to a dental impression review computer system (e.g. computer/computing device used to view/open the email and images, see page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert to include Grind Guard’s steps of sending the images from a mobile device and receiving the images by a computing device (e.g. emailing), as such modification would merely 
SDC 2, however, teaches that feedback based on an impression analysis can be sent to mobile device associated with a first user (e.g. email) in real time (e.g. within 72 hours; see explanation above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard, as combined above, to explicitly include the step of providing feedback to the mobile device associated with the user in real time, as taught by SDC 2, as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process.  Albert/Grind Guard/SDC 2, as combined above, however, does not teach wherein the analysis and the providing feedback is performed by the dental impression review computer system as required. 
Fisker, however, teaches a computer method and computer system for automated, computer based image viewing/receipt, analysis and feedback generation regarding the quality and/presence of defects in a dental impression (e.g. negative actual features) based on a shape evaluation or geometrical measurements on multiple different types of images (see abstract, [0025]-[0027], [0048]-[0049], [0097]-[0098] and 
  Kuo et al, however, teaches a computer based method (computer executable instructions) for comparing and mapping image/scan data of a first dentition (actual features) to a range of actual features of an average dentition (e.g. model from library, see citations below) to determine abnormalities or discrepancies in the image/scan data (see abstract, [0026], [0030]-[0036], [0080]-[0087], [0090]-[0091]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the shape evaluation method/system of Albert/Grind Guard/SDC2/Fisker, as combined above, to include Kuo’s shape evaluation based on mapping and comparing actual features to actual features in a second dentition, as combined above, as such 
Rubbert et al, however teaches that tooth shapes in libraries of tooth shapes can be grouped or otherwise be identified by demographics, such that a user of the dentition being analyzed and the dentition of the library (average user) have a demographic in common (see [0359]).  Therefore, it would have been obvious to one of ordinary skill in 
Further, Azernikov et al, however, teaches analyzing a library of actual features of an average dentition (tooth model library) which correspond to an average impression administered by an average user (e.g. users who takes impressions to form library of tooth models are interpreted as “average” as best understood; see [0065]).  The Examiner notes that Azernikov disclosure of using “many training data sets from a database” is interpreted as an average dentition of an average impression of an average user, of that database (as best understood by the Examiner).Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device/method of Albert/Grind Guard/SDC2/Fisker/Kuo/Rubbert, as combined above, to include Azernikov’s teaching of providing features of an average dentition corresponding to an average dental impression administered by an average user, as such modification would provide a repeatable, accurate and consistent means to obtain data to form the model library.  
Regarding claim 11, Albert/Grind Guard/SDC2/Fisker/Kuo/Rubbert/Azernikov, as combined above, discloses all the features of the claimed invention, including determining that the second impression does not include the deficiency identified with the first dental impression (see Albert, citations above, aligners were formed from second impression) and providing a message to the first user that the second 
Regarding claims 16-17 and 20-22, Albert/Grind Guard/SDC2/Fisker/Kuo/Rubbert/Azernikov, as combined above, teaches analyzing the image and identifying the deficiency and wherein feedback is provided to the mobile device by email (see above), but does not specifically teach wherein the deficiency is an incomplete gum line, and wherein analyzing the image of the impression comprises checking for the compete gum line, wherein the feedback therefor includes instruction to push a dental tray containing the impression material onto the users teeth with greater force when administer the second impression, or wherein the deficiency is unevenly positioned teeth in an impression material, and wherein analyzing the image comprises 
SDC 2, however, teaches an impression analysis step including checking the impression for deficiencies including an incomplete gum line and/or unevenly positioned teeth and providing instructions to the user to push the tray onto the teeth with greater force and/or centering the tray when administering subsequent impressions (see pages 6-9 and 12-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard/SDC2/Fisker/Kuo/Rubbert/Azernikov, as combined above, to further include SDC 2’s impression analysis parameters, as such modification would ensure the accuracy of the impression, analysis and therefore improve the fit and force application/treatment of the formed aligners (see SDC 2, page 2).  
Regarding claims 23-24, and 27-28, Albert discloses a method comprising; receiving a dental impression kit that a first user can use to administer a plurality of impressions of the teeth (see “the beginning” and “on the right track”), administering a first dental impression of the teeth (see above); capturing a photograph of the first impression (see section “on the right track”, “I sent them pictures” and “I did the impressions”); providing the photograph to a dental impression review system (see above, “I sent them pictures”) and receiving a message indicating that a deficiency has been identified in the impression and how the first user can administer a second impression to reduce the likelihood of the second impression from including the deficiency (see above, “they weren’t” and “they talked me through what was wrong with 
Grind Guard, however, teaches an at home impression taking system and method, wherein quality of the impression is checked by emailing images of the impression from a mobile device associated with a first user (e.g. any computer/computing device used to send the email is interpreted to be a “mobile device” since it is mobile at least to some degree) to a dental impression review computer system (e.g. computer/computing device used to view/open the email and images, see page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert to include Grind Guard’s steps of sending the images from a mobile device and receiving the images by a computing device (e.g. emailing), as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process.  Further, it is noted that Albert/Grind Guard, as combined above, 
SDC 2, however, teaches that feedback/a message based on an impression analysis can be sent to mobile device associated with a user (e.g. email) in real time (e.g. within 72 hours; see explanation above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard, as combined above, to explicitly include the step of providing feedback/messages to the mobile device associated with the user in real time, as taught by SDC 2, as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process.  Albert/Grind Guard/SDC 2, as combined above, however, does not teach wherein the message indicating the deficiency is sent by the dental impression review computer system as required. 
Fisker, however, teaches a computer method and computer system for automated, computer based image viewing/receipt, analysis and feedback generation regarding the quality and/presence of defects in a dental impression (e.g. negative actual features) based on a shape evaluation or geometrical measurements of multiple different types of images (see abstract, [0025]-[0027], [0048]-[0049], [0097]-[0098] and [01000]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard/SDC2, as combined above, to include Fisker’s teaching of automatic 
  Kuo et al, however, teaches a computer based method (computer executable instructions) for comparing and mapping image/scan data of a first dentition (actual features) to a range of actual features of an average dentition (e.g. model from library, see citations below) to determine abnormalities or discrepancies in the image/scan data (see abstract, [0026], [0030]-[0036], [0080]-[0087], [0090]-[0091]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the shape evaluation method/system of Albert/Grind Guard/SDC2/Fisker, as combined above, to include Kuo’s shape evaluation based on mapping and comparing actual features to actual features in a second dentition, as combined above, as such modification would provide accurate, automatic and rapid identification of deficiencies and abnormalities of image data, and would merely involve the use of a known 
Rubbert et al, however teaches that tooth shapes in libraries of tooth shapes can be grouped or otherwise be identified by demographics, such that a user of the dentition being analyzed and the dentition of the library (average user) have a demographic in common (see [0359]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Albert/Grind Guard/SDC2/Fisker/Kuo, as combined above, to include Rubbert’s teaching of 
Further, Azernikov et al, however, teaches analyzing a library of actual features of an average dentition (tooth model library) which correspond to an average impression administered by an average user (e.g. users who takes impressions to form library of tooth models are interpreted as “average” as best understood; see [0065]).  The Examiner notes that Azernikov disclosure of using “many training data sets from a database” is interpreted as an average dentition of an average impression of an average user, of that database (as best understood by the Examiner).Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device/method of Albert/Grind Guard/SDC2/Fisker/Kuo/Rubbert, as combined above, to include Azernikov’s teaching of providing features of an average dentition corresponding to an average dental impression administered by an average user, as such modification would provide a repeatable, accurate and consistent means to obtain data to form the model library.  
Regarding claims 25-26, Albert/Grind Guard/SDC2/Fisker/Kuo/Rubbert/Azernikov, as combined above, discloses all the features of the claimed invention, including determining that the second impression does not include the deficiency identified with the first dental impression (see Albert, citations above, aligners were formed from second impression) and providing a message to the user that the second impression does not include the deficiency (see SDC2, page 20; scenario where impressions are approved) and wherein the 
Regarding claims 29-30, Albert/Grind Guard/SDC2/Fisker/Kuo/Rubbert/Azernikov, as combined above, discloses all the features of the claimed invention, including wherein the message is received in real time after the providing of the photo of the first impression to the system (see disclosure of SDC2, page 20, “within 72 hours” as applied in the combination above), but does not specifically teach wherein the message is received within an hour, or within a minute after the providing of the photo as required.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method/system of Albert/Grind Guard/SDC2/Fisker/Kuo/Rubbert/Azernikov, as combined above, to provide the message within an hour or within 1 minute after receipt, since it has held that a prima facie case of obviousness exists where the claimed ranges (e.g. 0-1 hour, or 0-1 minutes) overlap or lie inside the range disclosed by the prior art (e.g. 0-3 days).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Grind Guard in view of SDC 2 in view of Fisker in view of Kuo in view of Rubbert in view of Azernikov, as combined above and as best understood by the Examiner, further in view of Somers (“Impressions- Problems” 3/23/2017).
Regarding the above claims, Albert/Grind Guard/SDC2/Fisker/Kuo/Rubbert/Azernikov, as combined above, discloses all the features of the claimed invention, except wherein the identified deficiency is a piercing of the impression material, and the analysis involves checking for the piercing, and wherein the feedback comprises instructing the user to apply less force to the tray during a second impression as required. 
Somers, however, teaches an impression analysis including checking the impression for deficiencies including piercings in the impression material and providing instructions to the user to apply less force to the tray during sequent impressions based on the piercing (see pages 5-6).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard/SDC2/Fisker/Kuo/Rubbert/Azernikov, as combined above, to further include Somers’ impression analysis parameters, as such modification would ensure the accuracy of the impression, analysis and therefore improve efficiency of the treatment.
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and interpretation above necessitated by Applicant’s amendments.  
Regarding claims 1 and 6, Applicant argues that Grind Guard/Fisker/Kuo, as combined above, does not teach receiving and analyzing a 2D image as now recited by the claims, as Fisker teaches analysis based on 3D images.  However, the Examiner does not find such arguments persuasive for several reasons.  First, Grind Guard discloses the use of and analysis of 2D images (images which are taken at home by the user) and already teaches a manual analysis thereof.  Second, Fisker is only relied on to teach the automation of a previously manual activity, the analysis, to determine abnormalities in the impressions, which has been held to be within the skill of the ordinary artisan (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  Third, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Fisker would suggest to one of ordinary skill in the art to automate the activity of the Grind Guard analysis, rather than explicitly incorporating the specific method of analysis disclosed by Fisker.  Further, the Examiner notes that Fisker additionally discloses that the analysis can be performed on multiple different types of images (see [0100]).  Finally, regarding the inclusion of Kuo, Kuo merely teaches that discrepancies in shape/expected features of images can be analyzed.  
The arguments do not further address the new grounds of rejection and interpretation above, nor are any other arguments directed to any other combination of .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2006/0063135 teaches providing a similar demographically categorized tooth shape library.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772